Name: Commission Regulation (EEC) No 3835/86 of 16 December 1986 amending Regulation (EEC) No 2321/86 as regards the submission of applications for compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/14 Official Journal of the European Communities 17. 12. 86 COMMISSION REGULATION (EEC) No 3835/86 of 16 December 1986 amending Regulation (EEC) No 2321/86 as regards the submission of applica ­ tions for compensation for the definitive discontinuation of milk production Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2321 /86 of 24 July 1986 laying down detailed rules for the applica ­ tion of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production (2), as amended by Regulation (EEC) No 3487/86 (3), provides that in the first year of application applications for the compensation must be submitted to the competent authority during the period 28 July to 30 November 1986 ; whereas, in view of the need for certain Member States to apply Article 3 (3) of the said Regula ­ tion, the period for submitting applications for compensa ­ tion should be extended until 31 December 1986 ; Article 1 In Article 3 (3) of Regulation (EEC) No 2321 /86, 'extend' is hereby replaced by 'extend, if necessary until 31 December 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5. 1986, p. 21 . 2) OJ No L 202, 25 . 7 . 1986, p. 13 . (3) OJ No L 320, 15 . 11 . 1986, p . 22.